Mr. JUSTICE TRAPP delivered the opinion of the court: Defendant appeals from the order of a magistrate which denied his petition for permanent stay of execution of an order finding contempt and sentencing defendant to jail for failure to comply with an order to pay installments of money upon a judgment. The record shows that prior to the above order the defendant was adjudicated a bankrupt and discharged in bankruptcy. Plaintiff neither filed a brief nor appeared upon the appeal. The order of the magistrate is reversed within the rule stated in the City of Kankakee v. Young, 122 Ill.App.2d 304, 258 N.E.2d 580 and Rotter v. Rotter, 119 Ill.App.2d 231; 255 N.E.2d 479. Judgment reversed. SMITH, P. J. and CRAVEN, J. concur.